UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-52623 CHINA SPORTS HOLDING COMPANY LIMITED (Exact name of small business issuer as specified in its charter) Delaware 37-1532843 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Yangdai Village, Chendai County Jinjiang City, Fujian Province People’s Republic of China (Address of principal executive offices) +86 (139) 1074-2777 (Registrant’s telephone number, including area code) SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: NONE SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT: Common Stock, Par Value $0.001 Per Share (Title of Class) Indicate by check marked if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of the last business day of the registrant’s most recently completed second fiscal quarter, there was no public trading market for our common stock. As of April 15, 2011, there are7,750,000shares of common stock issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS Item Number and Caption Page PART I Item 1. Business. 1 Item 1A. Risk Factors. 12 Item 2. Properties. 20 Item 3. Legal Proceedings. 20 Item 4. (Removed and Reserved). 20 PART II Item 5. Market for Registrant’s Common Equity, and Related Stockholder Matters and Issuer Purchases of Equity Securities. 20 Item 6. Selected Financial Data. 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 29 Item9A. Controls and Procedures. 30 PART III Item 10. Directors, Executive Officers and Corporate Governance. 31 Item 11. Executive Compensation. 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 34 Item 13. Certain Relationships and Related Transactions, and Director Independence. 34 Item 14. Principal Accountant Fees and Services. 35 PART IV Item 15. Exhibits, Financial Statement Schedules. 36 SIGNATURES 37 PART I ITEM 1. BUSINESS. China Sports Holding Company Limited, formerly known as Mondo Acquisition III, Inc. (“we” or the “Company”), through Fujian Jinjiang Hengfeng Shoes & Garments Co., Ltd. (“Hengfeng”), is in the business of designing, manufacturing and selling sports shoes, sportswear and related accessories in the People’s Republic of China (“China” or the “PRC”). Our mission is to become the leading supplier of professional sporting goods in China by building on our fully integrated value chain and delivering premium quality products. We generate revenues solely from the sales of sports shoes, sportswear and related accessories in the PRC. Our Corporate History and Structure We were incorporated under the laws of the State of Delaware on October 30, 2006. We acquired Kobe Sport (International) Company Limited, a British Virgin Islands company with limited liability (“Kobe Sport”) that is in the business of production and sales of sport shoes, sportswear and accessories, in accordance with a Share Exchange Agreement dated February 12, 2010 (the “Exchange Agreement”) by and among the Company, Kobe Sport, and the shareholders of Kobe Sport (the “Kobe Sport Shareholders”). The closing of the transaction (the “Closing”)took place on February 12, 2010 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Exchange Agreement, we acquired all of the outstanding shares (the “Interests”) of Kobe Sport from the Kobe Sport Shareholders; and the Kobe Sport Shareholders transferred and contributed all of their Interests to us. In exchange, we issued a total of 9,000,000 shares of common stock to the Kobe Sport Shareholders, their designees or assigns, which totals 90% of the issued and outstanding shares of common stock of the Company on a fully-diluted basis as of and immediately after the Closing of the Share Exchange. Following the Share Exchange, Kobe Sport became a wholly owned subsidiary of the Company. Kobe Sport is a holding company and owns 100% of the issued and outstanding capital stock of Nam Kwong Trading Company Limited (“Nam Kwong”). Hengfeng is a sino-foreign joint stock limited liability company established in the PRC in 1992. On December 4, 2009, Hengfeng underwent reorganization. Before the reorganization, Hengfeng had been owned as to 94% by Nam Kwong Trading Co., an unincorporated company registered in Hong Kong (“Nam Kwong Unincorporated”), and 6% by Fujian Jinjiang Chenli Yangli Hengfeng Shoe-making Factory, which is a company registered in the PRC (“Fujian Jinjiang”), according to their respective capital contribution. Pursuant to the reorganization, Nam Kwong Unincorporated transferred the 94% interest in Hengfeng held by it to Nam Kwong. As a result, through Nam Kwong, Kobe owns 94% interest in Hengfeng. As a further condition of the Share Exchange, Thomas A. Rose and Marc J. Ross resigned as the officers of the Company and Qionglin Lin, Mendoza Anding Lin and Tommy Lo were appointed as the new officers of the Company, effective immediately at the Closing. In addition, Thomas A. Rose, Marc J. Ross and Darrin M. Ocasio have resigned as the directors of the Company and Mendoza Anding Lin, Qionglin Lin and Aling Lin have been appointed as the new directors of the Company upon effectiveness of an information statement required by Rule 14f-1 promulgated under the Exchange Act of 1934 (the “Exchange Act”). Our organizational structure was developed to permit the infusion of foreign capital under the laws of the PRC and to maintain an efficient tax structure, as well as to foster internal organizational efficiencies. It is reflected in the following chart: 1 Market Summary The Chinese Sporting Goods Market China’s sporting goods market experienced robust growth in recent years, at a compound annual growth rate of 20%. The 2008 Olympic Games in Beijing, the 2009 East Asian Games in Hong Kong and the 2010 Asian Games in Guangzhou have all increased the popularity of sports in China. With the income levels of Chinese consumers rising, expectations of quality and branding will also increase. The high-end sportswear market in China is currently dominated by international brands, such as Nike, Adidas and Puma. The middle/high-end market is dominated by local brands such as Lining, Kangwei, Great, Doublestar and Anta. The entire middle class market is dominated by brands from Jingjiang, such as Xtep, Hongxing Erke and Deerway. The international brands have years of experience in the market, advanced R&D and strong financial support for marketing. On the other hand, the domestic brands that dominate the low-end and middle-class markets are following the rapid development of the leading international brands. Market Trends and Brand Implications Increased disposable income inspires the pursuit of fashion The rise of income levels amongst Chinese consumers has increased the purchasing power which drives consumption.Increased income has also led to an increase in leisure time, which, in turn, has increased the popularity of casual wear. Casual wear has become especially popular among those under 45 years old in China, which is the target consumer group for the Kobe brand. The Kobe brand can meet our target consumers’ demand by providing fashionable casual wear. Rapid increase in demands in the second- and third-tier cities We focus on the second- and third-tier cities, because: · Compared to first-tier cities, which have already been exploited by major international brands, the second- and third-tier cities provide a lot more marketing opportunities for domestic sporting goods brands. · At the same time, the income levels in these cities are catching up to that in first-tier cities, which increases demand for sporting goods in these cities. · Hengfeng’s franchising business model allows it to cover these target markets quickly. Products Hengfeng designs, develops, and manufactures “Kobe” branded shoes, sportswear and accessories in Jinjiang City, Fujian Province. The shoes are produced by Hengfeng internally and by subcontractors, while the manufacturing of clothes and accessories is outsourced to subcontractors. The Company incorporates innovative value-adding technology into its products, such as a perspiration absorption system, a 3D ventilation system and a polyurethane anti-crease system to satisfy the demands and taste of target consumers. In 2010, the Company distributed its products through 1,033 retail stores located throughout China, which were operated by the Company’s distributors. The Company expects that the number of stores will increase by at least 20% each year within the coming five years, and both the turnover and net profit would be increased accordingly. Sourcing: All of our sportswear and accessories are produced by our subcontractors. Approximately 53% and 44% of our sports shoes were produced by our subcontractors for the years ended December 31, 2010 and December 31, 2009, respectively. The approximate amount of subcontracted and self-production of each segment are as follows: Segments Subcontracted ($) Self-production ($) Total Cost of Sales ($) For the Year Ended
